UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-2586



TOMMY RAY COMBS,

                                              Plaintiff - Appellant,

          versus


ASHE COUNTY HEALTH DEPARTMENT, a group of
defendants consisting of Ashe County Health
Department; MARY ELIZABETH SMITH, M.D., former
director; CARL TUTTLE, present director; DAN-
IEL STALEY; WANDA ELLIOTT, Nurses’ Supervisor;
JAMES B. HUNT, JR., Governor; CHARLES D. REED,
State Pharmacist; H. DAVID BRUTON, M.D.,
Secretary of Department of Health and Human
Services of North Carolina; BETTY CHISLEY, De-
partment of Civil Rights Office of DHHS, Wash-
ington, D.C.; MARIE CHRETIEN, Department of
Civil Rights Office of DHHS, Washington, D.C.;
RICHARD BURR, Congressman; KATY B MANSHIP,
Aid; JOHN MARSH, Ashe County Commissioners;
LEE MCMILLAN, Ashe County Commissioner; LARRY
RHODES, Ashe County Commissioner; DWIGHT
SHEPHERD, Ashe County Commissioner; RICHARD
CALHOUN, Ashe County Commissioner; LEGAL
SERVICES OF THE BLUE RIDGE; LAURA DAVIS,
Attorney,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Statesville. Richard L. Voorhees, Dis-
trict Judge. (CA-00-100-5-V)


Submitted:   March 22, 2001                 Decided:   March 27, 2001
Before WILKINS, LUTTIG, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tommy Ray Combs, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Tommy Ray Combs appeals the district court’s order dismissing

his civil action as frivolous, for failure to state a claim, and as

barred by res judicata.   We have reviewed the record and the dis-

trict court’s opinion accepting the magistrate judge’s recommen-

dation to dismiss the complaint and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Combs v. Ashe County Health Dep’t, No. CA-00-100-5-V (W.D.N.C. Nov.

13, 2000).    We further deny Comb’s motion for the appointment of

counsel.     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                          AFFIRMED



                                 2